UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2251



WILLIAM ANTINORI,

                                               Plaintiff - Appellant,

          versus


GORDON R. ENGLAND, Secretary, Department of
the Navy,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CA-02-175-7-F)


Submitted:   September 30, 2005            Decided:   October 18, 2005


Before MOTZ, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Antinori, Appellant Pro Se. David J. Cortes, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             William   Antinori   appeals     the   district    court’s    order

granting summary judgment in favor of the Navy in his civil action

in   which   he   alleged   reverse    discrimination    claims.      We    have

reviewed the record and find no reversible error.              Accordingly, we

deny leave to proceed in forma pauperis on appeal and dismiss on

the reasoning of the district court.          See Antinori v. England, No.

CA-02-175-7-F (E.D.N.C. Aug. 19, 2004).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    DISMISSED




                                      - 2 -